Morphy, J.

delivered the opinion of the court.
The plaintiff seeks to recover the amount of two promissory notes, one drawn to his order by defendant, and the other drawn by G. Green to the order of- defendant, and by him endorsed over to the plaintiff. The defence set up is, that the notes sued on were given in payment of a tract of land purchased from. Levi Pierce by defendant jointly with the plaintiff, Green & Currell. That prior to the institution of this suif, an-action of slander of title had been brought by defendant and his co-purchasers against John McDonogh, who publicly claimed the land as his own, and pretended to have a better title to the same than the defendant and his co-owners ; and moreover, that J. McDonogh is in possession of the property they sold to them. Even admitting that this defence could have availed the defendant, in a suit brought against him by his vendor,' it *77cannot be set up against the plaintiff, who as surety has paid the debt in the hands of third persons, without notice of the pretended danger of eviction and want of possession; and against whom the defendant could not have opposed these mat-, ters, to withhold or suspend payment.
The judgment of the Parish Court is therefore affirmed with costs.